Citation Nr: 1101747	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  10-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a stomach disorder.  

2.  Entitlement to service connection for a 
stomach/gastrointestinal disorder.

3.  Entitlement to service connection for Diabetes Mellitus, Type 
II, (DM) also claimed as secondary to DDT exposure.  

4.  Entitlement to service connection for retinopathy, also 
claimed as secondary to DDT exposure.  

5.  Entitlement to service connection for coronary artery 
disease, also claimed as secondary to DDT exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from November 1946 to May 1947 and 
from August 1951 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2009 and February 2010 rating determinations 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in November 2010.  A 
transcript of the hearing is of record.  

The issues of service connection for DM, retinopathy, and 
coronary artery disease as well as the newly reopened claim of 
service connection for a stomach/gastrointestinal disorder are 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  In a November 2007 rating determination, the RO denied 
service connection for a stomach disorder.  The Veteran was 
notified of the decision that same month and did not properly 
perfect his appeal; thus, the decision became final.  

2.  Evidence received since the November 2007 denial of service 
connection for a stomach disorder raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2007 rating determination denying service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.1103 
(2010).

2.  Evidence received since the November 2010 rating 
determination denying service connection for a stomach disorder 
is new and material, and the Veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Stomach Disorder

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As noted above, the RO denied service connection for a stomach 
disorder in November 2007.  The Veteran was notified of this 
decision later that month and a notice of disagreement was 
received beyond the one year period allowed for filing such a 
notice.  Thus, the decision became final.  

In denying service connection for a stomach disorder, the RO 
noted that service connection may be granted for a disability 
which began in military service or was caused by some event or 
experience in service.  The RO noted the Veteran's service 
treatment records were not available for review.  It stated that 
if they became available, the decision would be reconsidered.  
The RO observed that treatment records that had been associated 
with the claims folder showed peptic ulcer disease by the 
Veteran's history, but there was no evidence of a chronic stomach 
or ulcer condition that was related to his military service.  The 
RO denied service connection for a stomach disorder on the basis 
that the condition was neither occurred in nor was caused by 
service.  

Evidence received subsequent to the November 2007 decision 
includes additional VA treatment records; statements from the 
Veteran, including his testimony at the time of his November 2010 
hearing; and a statement from a fellow soldier who knew the 
Veteran as well as some pictures from the soldier.  

The treatment records associated with the claims folder continue 
to note the Veteran's personal history of peptic ulcer disease.  
Also added to the record was an October 2008 statement from W. S.  
Mr. S. indicated that he was assigned to the First Medical Field 
Laboratory, Army, which was attached to the U. S. Army 25th 
Evacuation Hospital in Taegu, Korea.  He stated that during this 
time, he met the Veteran.  He reported that the Veteran was a 
patient in the 25th Evacuation Hospital.   Mr. S. also submitted 
pictures of both himself and the Veteran, which he claimed were 
taken at the 25th Evac. Hospital.  He also submitted several 
other pictures of the Veteran which he indicated were taken at 
the 25th Evac. Hospital.  

At his November 2010 hearing, the Veteran testified that he first 
began having stomach problems while in Korea in 1951 or 1952.  He 
stated that he was in Korea for over 10 months and that prior to 
going to the doctor his weight decreased from 180 pounds to 
around 137.  He noted that he was given Maalox and 12 drops of 
Tincture of Bella Donna in the Maalox.  The Veteran stated that 
this was what he had to take.  He noted that they ran a bunch of 
tests on him but he was not sure what the results were.  He 
reported that he did not gain back the weight until he went to 
Germany.  The Veteran indicated that his stomach continued to 
bother him since that time and that he had continued to take 
medication for his stomach problems.  He noted that he had 
vomiting and other problems while in service.  The Veteran 
reported being airlifted from the 4077th MASH unit to the 25th 
Evac Hospital.  He stated that they took him from Korea to Japan.  

New and material evidence has been received to reopen the claim 
of service connection for a stomach/gastrointestinal disorder.  
The in-depth testimony of the Veteran as to the stomach 
difficulties he first had in service when combined with the 
statements and pictures from W. S. that the Veteran was 
hospitalized at the 25th Evac Hospital and the statements from 
the Veteran that he has had continuous stomach problems since his 
period of service relate to previously unestablished elements of 
the claim-a possible link between the current disability and the 
Veteran's period of service.  Therefore, the Veteran's claim is 
reopened.  See 38 C.F.R. § 3.156(a).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence 
has been received to reopen the claim of service connection for a 
stomach/gastrointestinal disorder, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (the notice and duty to assist provisions of 
the VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regard to this claim, further assistance 
is not required to substantiate that element of the claim. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a stomach/gastrointestinal 
disorder is reopened. 


REMAND

Additional development is required prior to further appellate 
review with regard to the newly reopened claim of service 
connection for a stomach/gastrointestinal disorder.

The Veteran maintains that his current stomach/gastrointestinal 
problems are related to the stomach problems that he had in 
service, which led to a period of hospitalization.  In support of 
his claim, the Veteran has submitted a statement from a fellow 
soldier that he was treated at the 25th Evac. Hospital in Korea.  
The Veteran's service treatment records are not available for 
review through no fault of the Veteran.  Hence, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for any 
adverse decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Post-service records demonstrate that the Veteran has reported a 
history of stomach pain/peptic ulcer disease.  

The Veteran is competent to report that he experienced stomach 
problems in service.  VA is obliged to provide an examination 
when the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; and 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of 
a link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low. Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  

With regard to the claims of service connection for DM, 
retinopathy, and coronary artery disease, the Board notes that 
the Veteran has indicated that it is his belief that these 
disorders are related to his exposure to DDT while in Korea.  The 
Veteran has testified that he was exposed to DDT while in Korea 
as it was used as a preventative measure to prevent the spread of 
plague.  The Board notes that during the Korean War, DDT was used 
in the prevention of various illnesses.  

While the Veteran was afforded a VA examination to determine the 
relationship, if any, between his service-connected PTSD and DM 
and retinopathy, there was no opinion rendered as to the 
relationship between any current DM, retinopathy, or coronary 
artery disease and his period of service.  Moreover, as the 
Veteran's service treatment records are not available for review, 
the Board's duty to assist obligation is heightened.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for VA 
gastrointestinal examination to determine 
the etiology of any current 
gastrointestinal disorder.  All indicated 
tests and studies are to be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this remand 
must be made available to the examiner and 
the examiner must note such review in his 
report.  Following examination, the 
examiner is to provide the following 
opinion:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current gastrointestinal disorder is 
related to the Veteran's period of service?  
In this regard, the examiner should 
consider the Veteran's statements regarding 
his inservice stomach problems, in addition 
to his statements regarding the continuity 
of symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  
Detailed rationale for each opinion must be 
provided.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current DM.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review and the examiner should note such 
review in his examination report.  
Following examination of the Veteran and 
review of the claims folder, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current DM, if found, is related to the 
Veteran's period of service, including as a 
result of exposure to DDT while in Korea.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current retinopathy.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail.   The claims folder and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
should note such review in his examination 
report.  Following examination of the 
Veteran and review of the claims folder, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current retinopathy, if 
found, is related to the Veteran's period 
of service, including as a result of 
exposure to DDT while in Korea.  The 
examiner should also indicate whether it is 
at least as likely as not that the 
Veteran's retinopathy is related to his DM.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current coronary artery 
disease.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.   The claims folder 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner should note such review in his 
examination report.  Following examination 
of the Veteran and review of the claims 
folder, the examiner is requested to render 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current coronary artery 
disease, if found, is related to the 
Veteran's period of service, including as a 
result of exposure to DDT while in Korea.  
The examiner should also indicate whether 
it is at least as likely as not that the 
Veteran's coronary artery disease is 
related to his DM.  

5.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


